ORDER

PER CURIAM.
Appellant, Michael Washington, appeals the judgment of conviction entered by the Circuit Court of Cape Girardeau County after a jury convicted him of first degree burglary, RSMo section 569.160,1 first degree assault, RSMo section 565.050, and armed criminal action, RSMo section 571.015. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). A memorandum setting forth the reasons for our decision is attached solely for the use of the parties involved.

. All statutory references are to RSMo 1994.